Title: To Benjamin Franklin from John Bondfield, 4 May 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 4 May 1779
I had the honor to pay my respects to you the 17 & 23 Ulto. I have the pleasure to advise you of the arrival of One of the Ships I expected from Virginia she arrived at Rochforte, the 2d April having had a passage of only Twenty Nine days. The Captain writes me that he shall retain my Letters to deliver them to me himself. I expect the Ship here every Tide we may posibly receive some interesting Inteligence by her on his Passage he met many British Cruizers and had an obstinate contest with a privateer of Sixteen Guns I am happy at this arrival as she releives me from the Anxiety into which my engagements had involved me. Messrs. Andrew & James Caldwell have met with a Loss in a N[torn] Brig coming to my address with 132 hhds Tobacco taken and sent to Liverpool. The Seas are cover’d with British Cruizers we have various reports of the Spanish Armaments by last post we are advised of an embargo haveing taken place in order to enrole all the Seamen to man the ships of War order’d to Sea.

Mr La Mott Piquet by last advises remaind at Brest, Operations dependant on so many Actors meet with great delays. The Buck Skin Captain Johns for Baltimore will sail from hence in 12 or 15 days.
We have advise of a Vessel belonging to Marseilles being arrived at Isl D’Aix from Virginia but no inteligence of what was do in America is yet at hand. I have the Honor to be with due Respect Sir Your most Obedient Humble Servant
John Bondfield
His Excellency Benj Franklin
 
Addressed: His Excellency / Benj Franklin Esq. / Plenipotentiary from Congress / at / Paris
Notation: John Bondfield. Bordeaux 4e. may 1779.
